Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 12/21/2021:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 6 lines 12-16):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 6 line 17 to page 7 line 6):  The 35 U.S.C. 103 rejections have been dropped in view of amendments.
Allowable Subject Matter
Claims 1, 3-7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, and 13:
U.S. Publication No. 20170318587 to Lim et al disclose in Figures 1-12 a device (UE 100) configured to operate in a wireless system, the device comprising:
A transceiver (RF unit 130) configured with a plurality of E-UTRA operating bands.
At least one processor (processor 110).
At least one computer memory (memory 120) operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising (processor 110 executes instructions in memory 120 to perform UE 100 functions):
Transmitting, via the transceiver, an uplink signal via at least two bands among the plurality of E-UTRA operating bands.  UE 100 transmits an uplink signal via two uplink carriers, which include any of E-UTRA bands 1, 2, 3, 5, 7, 8 and 12 (Sections 0008-0016).

Wherein the three bands include at least an E-UTRA operating band 2 and the two bands.   Since any of the two uplink E-UTRA bands  are 1, 2, 3, 5, 7, 8 and 12 and any of the three downlink E-UTRA bands 1, 2, 3, 5, 7, 8, 12, 30 and 40: the three downlink E-UTRA bands can be band 2 and the other two bands can be any two bands selected from bands 1, 3, 5, 7, 8, and 12, wherein the two uplink E-UTRA bands can be the same two bands selected from bands 1, 3, 5, 7, 8, and 12 that are used for the downlink.  For example: UE 100 transmits an uplink signal via two uplink carriers, which are E-UTRA bands 3 and 7; UE 100 receives a downlink signal via three downlink carriers, which include are E-UTRA bands 3, 7, and 8; so, the three downlink E-UTRA bands includes E-UTRA operating band 8 and the two bands 3 and 7, wherein bands 3 and 7 are also the two uplink E-UTRA bands.  Refer to Sections 0008-0016.
…
Wherein the three bands and the two bands are configured for CA.  The three downlink E-UTRA operating bands and the two uplink E-UTRA operating bands are configured for CA (Sections 0026, and 0069-0099).
Wherein pre-configured MSD value is applied to a reference sensitivity for receiving the downlink signal based on the E-UTRA operating band 2.  A MSD value is applied to a reference sensitivity for the plurality of downlink carriers, which include any of E-UTRA operating bands 1, 2, 3, 5, 7, 8, 12, 30 and 40; so, a MSD value is applied for a reference sensitivity for E-UTRA operating band 2 (Section 0016).  Refer to Sections 0007-0017 and 0028-0114.
…
wherein the two bands include two of E-UTRA operating bands 13, 48, and 66.
U.S. Publication No. 20130016633 to Lum et al disclose in Section 0048 a system that supports E-UTRA operating band 13.  U.S. Patent No. 10575321 to Wiatrowski et al disclose in Column 5 lines 47-67 a system that supports E-UTRA operating band 48.  U.S. Publication No. 20200008069 to Zhu et al disclose in Sections 0017 and 0034 a system that supports E-UTRA operating band 66.  

	However, none of the prior art disclose the limitations “…wherein the pre-configured MSD value is 6.2 dB, based on that the two bands are E-UTRA operating bands 13 and 66.”, and can be logically combined with Lim et al, Lum et al, Wiatrowski et al, and Zhu et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20150271852 to Rahman et al disclose in Figures 1-15 wherein UE can transmit uplink signals and receive downlink signals on two or three or more operating bands in an E-UTRA system, wherein the operating bands perform carrier aggregation.  Refer to Sections 0003-0151.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
January 5, 2022